Citation Nr: 0815319	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of the veteran 
who had active service from September 1967 to July 1971, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran died in January 2004 and the immediate cause 
of his death was pancreatic cancer.

2.  At the time of his death, service connection was not in 
effect for any disability.  

3.  Pancreatic cancer was not manifested during service or 
for many years thereafter, and is not shown to be related to 
service or to any Agent Orange or other chemical exposure 
therein. 

4.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.  



CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligations in 
this case were accomplished by way of a letters from the RO 
to the appellant in April 2004, May 2005 and July 2006.  
Although this notice does not provide any information 
concerning the effective date that could be assigned should 
the benefit sought be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since this decision affirms the RO's 
decision, the appellant is not prejudiced by the failure to 
provide her that further information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case, 
including obtaining a VA medical opinion in January 2007.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as pancreatic cancer, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran died in January 2004 and the cause of death 
listed on the death certificate was pancreatic cancer.  
During his lifetime the veteran was not service connected for 
any disability.  The appellant contends that the veteran's 
death was due to his service.  In particular, she contends 
that the veteran had service in Vietnam with resulting Agent 
Orange/dioxin exposure and that that exposure caused his 
pancreatic cancer.  She also contends that the medical 
records show that the veteran's death causing cancer may not 
have originated in the pancreas.

In support of her contentions the appellant's representative 
submitted an April 2004 letter from Dr. Z, a treating VA 
medical oncologist.  Dr. Z indicated that the veteran had 
been diagnosed with abdominal carcinomatosis with an unknown 
primary location as adenocarcinoma was identified in the 
pertioneal fluid during his initial diagnostic evaluation.  
Dr. Z believed that the veteran's primary malignancy most 
likely originated in his pancreas and noted that he was 
treated with some success with chemotherapy for pancreatic 
cancer.  Dr. Z also noted that it was certainly possible that 
chemical exposure in Vietnam contributed to the development 
of the veteran's incurable malignancy.  The appellant also 
submitted testimony that the veteran actually served in the 
Republic of Vietnam and a medical study indicating that the 
pancreatic acini of rats are target tissues for dioxin and 
certain dioxin-like compounds.  Additionally, the appellant 
cited findings in the medical record indicative of a possible 
other site of origin for the veteran's cancer including a  
September 2003 VA notation that the veteran had suspected 
intraperitoneal spread of neoplasm, which was atypical for 
pancreatic neoplasm and a December 2003 notation that the 
veteran's pancreas appeared remarkably normal and did not 
appear to have typical configuration as would be anticipated 
for pancreatic neoplasm, with retroperitoneal structures and 
vascular structures in the retroperitoneum appearing clean 
and without invasion.  

In response to Dr. Z's letter at least indicating a 
possibility that the veteran's pancreatic cancer could have 
been related to exposure to Agent Orange or other chemicals 
in Vietnam, the RO arranged for a medical opinion to address 
this potential etiology.  In a January 2007 opinion, a VA 
physician reviewed the veteran's claim file and medical 
records and provided an opinion as to the likelihood that the 
veteran's death was caused by, or the result of exposure, in 
Vietnam to chemicals including Agent Orange.  The physician 
noted that the final pathologic diagnosis for the veteran had 
been adenocarcinoma of the body of the pancreas and that the 
veteran's risk factors for pancreatic cancer included age, 
male gender, family history of carcinoma of the pancreas 
(mother) and tobacco use.  The examiner then found that it 
was not possible to state without resorting to mere 
speculation the etiology of the veteran's carcinoma of the 
pancreas, which resulted in his death.  

The record also contains an additional piece of evidence 
pertaining to the etiology of the veteran's pancreatic 
cancer, a January 2005 letter from Dr. D, a VA 
rheumatologist.  Dr. D indicated that pancreatic cancer is 
not considered to be a diagnosis secondary to Agent Orange as 
the etiology and risk factors of the cancer are largely 
unknown.  Additionally, VA medical records from April 2003 
(adenocarcinoma, primary unknown), May 2003 (abdominal 
carcinomatosis, unknown primary), July 2003 (abdominal 
carcinomatosis, occult primary, currently being treated as a 
pancreatic primary), October 2003 (disseminate pancreatic 
carcinoma), December 2003 (history of malignant ascites from 
spring 2003 presumably due to a pancreatic primary) and 
January 2004 (end stage pancreatic cancer) comment on the 
original site and location of the veteran's death-causing 
cancer. 

Examining the above mentioned evidence and contentions, it is 
not established that the veteran's death causing cancer was a 
result of Agent Orange/dioxin exposure in service.  As noted 
above, pancreatic cancer is not one of the diseases, which 
qualifies for presumptive service connection on the basis of 
such exposure.  Also, although the appellant has correctly 
pointed out that there was at least some doubt as to the 
actual site of origin of the veteran's cancer, the evidence 
of record does not affirmatively suggest a specific alternate 
site of origin for it but instead notes either that the site 
was likely the pancreas or that the site was unknown.  
Consequently, there is no basis in the record for finding 
that the veteran had a type of cancer that would qualify for 
presumptive service connection on the basis of Agent Orange 
exposure.  (The Board notes that given that it is not shown 
that the veteran had a disease, which could qualify for 
presumptive service connection on the basis of herbicide 
exposure, the Board need not decide whether the veteran had 
actual service in the Republic of Vietnam).    

The evidence also does not establish that the veteran's death 
causing cancer was directly related to any Agent Orange or 
other chemical exposure he may have incurred through service 
in Vietnam.  As mentioned above, the January 2007 VA opinion 
found that it was not possible to state without resorting to 
mere speculation the etiology of the veteran's carcinoma of 
the pancreas and Dr D noted that the etiology and risk 
factors for pancreatic cancer were largely unknown.  Also, 
Dr. Z's opinion merely indicated that it was possible that 
chemical exposure in Vietnam contributed to the development 
of the veteran's incurable malignancy.  Such speculation is 
not legally sufficient to establish service connection.  See 
Bostain v. West, 11 Vet. App. 124. 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus). See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Additionally, the 
study submitted by the appellant only noted a relationship 
between pancreatic tissues of rats and dioxin; it did not 
find that there was any such relationship in humans.  
Further, although the appellant clearly alleges that the 
veteran's death causing cancer was due to Agent Orange 
exposure in service, as a layperson, her allegations are not 
competent evidence of a medical diagnosis or nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, in 
the absence of any non speculative medical opinion showing a 
relationship between any Agent Orange or other chemical 
exposure in service and the death causing cancer, a medical 
nexus between such exposure and the cancer is not 
established.

Additionally, the evidence of record does not establish that 
the veteran's death causing cancer was otherwise related to 
service or that it became manifest in the first post service 
year so that it could warrant presumptive service connection 
as a chronic disease.  Service medical records do not reveal 
any cancer related findings or abnormal pancreatic, digestive 
or endocrine function and the earliest evidence of record of 
the veteran's cancer comes from 2003, some 32 years after 
service.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Also, there is no medical evidence 
otherwise relating the veteran's death-causing cancer to any 
aspect of his military service.  

Given that service connection for the cause of death is not 
established on a direct basis or on the basis of the 
presumptions for chronic disease or herbicide exposure, the 
preponderance of the evidence is against this claim and it 
must be denied.     
  


ORDER

Service connection for the cause of the veteran's death is 
denied.     



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


